IN THE SUPREME COURT OF THE STATE OF NEVADA


                JAMES S.,                                                  No. 85476
                Petitioner,
                vs.
                THE HONORABLE MARGARET E.
                PICKARD, DISTRICT JUDGE; AND
                THE EIGHTH JUDICIAL DISTRICT
                COURT OF THE STATE OF NEVADA,
                IN AND FOR THE COUNTY OF                                                2022
                                                                            OCT 1
                CLARK,
                                                                           ELTZAB     A. BROWN
                Respondents,                                          CL      • OF
                                                                                     PREP& COURT

                and                                                                   CLERK
                CLARK COUNTY DEPARTMENT OF
                FAMILY SERVICES; AND J.S.,
                Real Parties in Interest.


                                   ORDER DENYING PETITION
                             FOR WRIT OF MANDAMUS OR PROHIBITION

                            This original, emergency petition for a writ of mandamus or
                prohibition challenges a district court order denying a motion in limine in a
                termination of parental rights case.
                            Having considered the petition and supporting documentation,
                we are not convinced that our extraordinary and discretionary intervention
                is warranted. See Pan v. Eighth Judicial Dist. Court, 120 Nev. 222, 228, 88
                P.3d 840, 844 (2004) (observing that the party seeking writ relief bears the
                burden of showing such relief is warranted); Smith v. Eighth Judicial Dist.
                Court, 107 Nev. 674, 677, 818 P.2d 849, 851 (1991) (recognizing that writ
                relief is an extraordinary remedy and that this court has sole discretion in
                determining whether to entertain a writ petition).            In particular, the

                availability of an appeal is generally an adequate legal remedy precluding
                writ relief. Pan, 120 Nev. at 224, 88 P.3d at 841; see NRS 34.170; NRS
                34.330. Petitioner may appeal from the district court's final order in the
SUPREME COURT
           OF
       NEVADA


If), 19,17,\
                       underlying matter, if aggrieved, and we are not persuaded that such an
                       appeal would be an inadequate remedy here. Accordingly, we
                                  ORDER the petition DENIED.




                                              Hardesty


                                                 J.                                    J.
                       Stiglich                                Herndon




                       cc:   Hon. Margaret E. Pickard, District Judge
                             Rosenblum Allen Law Firm, Las Vegas
                             Clark County District Attorney
                             Clark County Public Defender/Juvenile Division
                             Yolanda D. Miller
                             Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                          2
(fh 1947A    qtfia.>